The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to applicant’s communication of 8/8/2022.  Currently claims 21-31 are pending and rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “partially circular polymeric segments”, and “segments” comprise “a first segment”, and “a second segment”.  Examiner is unclear if the “partially circular polymeric segments”, are the “segments”.  Examiner is assuming they are the same for this rejection but clarity and correction is required.
Further examiner is unclear how two segments would have “alternating configuration”, the claim only positively claimes “a first segment”, and “a second segment”.   Examiner is of the position that “alternating” means 
verb (used without object), al·ter·nat·ed, al·ter·nat·ing.
to interchange repeatedly and regularly with one another in time or place; rotate (usually followed by with):Day alternates with night.
to change back and forth between conditions, states, actions, etc.:He alternates between hope and despair.

Examiner is unclear how the positively claimed “first segment” alternates with the “second segment” if there is another segment that is the alternating segment (the forth or 3rd portion).  Correction is required.
Claim 22 recites the limitation "first segments" in the third line of the claims.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that this is a different segment that the first segment, or it is unclear how the first segment “alternates”.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maloney et al. (U.S. 4,906,230) in view of Shani et al. (US 5,348,545) in view of van Muiden et al. (U.S. 5,674,197) in view of Bishop et al. (U.S. 2010/0145267 A1).  
Maloney discloses a system apparatus (figures 1-10) with a guide catheter (10) comprising a tubular body, with a proximal section (12), distal section (18) with a deformation zone (bend area along 18) with a proximal end (near 16), distal end (near 14), a longitudinal length (distance along 18) and axis, a first segment located along an inner curve of the deformation zone (16 side) and a second segment on an outer curve of the deformation zone (20 side) (or in the alternative as in embodiment shown in figure 8 inner side 242 and outer side 212), and a longitudinal interface between (portion of device between the outer section and inner section; where these areas meet - unnumbered), a first reinforcement segment in the proximal and distal section (interior wall area near 126 wall area), and a second reinforcement segment in the distal section (16/20).  It is examiners position that these first and second reinforcement segments are within the guide catheter as they form the outer wall of the catheter (and are within a thickness of a wall of the catheter) and are interior structures attached and supporting the outer wall of the guide catheter (and are within the thickness as they form part of the wall).
Concerning the claim limitations of a first and second preformed curve, it is examiners position that Shani teaches that it is known to make a guiding catheter with a first preformed curved section and a second preformed curved section, as shown in figures 1-6 and first curve near 12 and second curve near 15 as in figure 1 for example. 
Maloney discloses the claimed invention except for the first and second curves being “pre-formed”.  Shani teaches that it is known to use a first and second curves that are preformed as set forth in paragraphs at columns 2-3 discussing the preformed curve sections to provide a means to allow the guide catheter to access certain anatomical structures within a tortious body pathway (i.e. the right coronary artery of the heart).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Maloney with a first and second curves that are preformed as taught by Shani, since such a modification would provide the system with a first and second curves that are preformed for providing a means to allow the guide catheter to access certain anatomical structures within a tortious body pathway (i.e. the right coronary artery of the heart).

Van Muiden teaches constructing a catheter where a first segment has a lower hardness located along an inner curve of a deformation zone and a second segment has a higher hardness located along an outer curve of the deformation zone, and a longitudinal interface between the two segments.  It is examiners position that this is taught and shown in van Muiden see figures 1-2 and paragraphs at columns 2-3 as a means to control bend in a catheter and steer it in an intended direction.  
Further VanMuiden teaches a first and second constricting portion and a compressible portion (see figure 2 and portions 2, 3, 11, 12) and note that they alternate in relation to each other.
Concerning the amended claim language of the “plurality of at least partially circular polymeric segments” and “wherein the segments comprise a first segment having a first durometer and a second segment having a second durometer in alternating configuration…”, and “the first durometer being higher than the second durometer” examiner is of the position that the prior art of Van Muiden teaches this alternating of durometer (or hardness).  Examiner has provided a marked-up figure to show this disclosure below.

    PNG
    media_image1.png
    751
    522
    media_image1.png
    Greyscale


Maloney in view of Shani discloses the claimed invention except for the first segment having a lower hardness along an inner curve and the second segment having a higher hardness along an outer curve.  Van Muiden teaches that it is known to use the first segment having a lower hardness along an inner curve and the second segment having a higher hardness along an outer curve and a first and second constcting portion and a compressible portion as set forth in figures 1-2 and described in columns 1-2 (note sections 11, 12, and 3) to provide a means to control bend in a catheter and steer it in an intended direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Malony in view of Shani with the first segment having a lower hardness along an inner curve and the second segment having a higher hardness along an outer curve as taught by van Muiden, since such a modification would provide the system with the first segment having a lower hardness along an inner curve and the second segment having a higher hardness along an outer curve and a first and second constricting portion and a compressible portion for providing a means to control bend in a catheter and steer it in an intended direction. Concerning claim the pull structure see Van Muiden 4 and 14 elements.
Under this rationale examiner is of the position that the amended claim language of the “plurality of at least partially circular polymeric segments” and “wherein the segments comprise a first segment having a first durometer and a second segment having a second durometer in alternating configuration…”, and “the first durometer being higher than the second durometer” is taught in the prior art of Van Muiden.
Concerning claim 22 and the compressible portion is located between the first and second constricting portions see Van Muiden figures 1-2. Further this would be a second segment between first segments having a higher durometer.
Concerning claim 23-25 and the pull member comprises a ring, knob or lever, it is examiners position that the prior art of Van Muiden would have a ring, knob, or lever like structure that is typical however Van Muiden does not show this structure in a figure.  Examiner is of the position that this ring, knob or lever like structure is similar to what is known in the prior art and to a PHOSITA, typically as shown in US patent 4,898,577 – element 24 or 5,385,148 and lever rotating knob element 20 to manipulate the device.
Concerning claim 26 and examiner is of the position that the pulling wire of Van Muiden would have a bias to it that would control the amount of flex or pull do to manipulation of the pull member causing the tubular body to flex a certain amount.

Concerning claim 27-28 and the tubular braid reinforcement structure Malony in view of Shani in view of Van Muiden discloses the claimed invention except for the reinforcement structure of a braided coil within the tubular structure.  Bishop teaches that it is known to use the reinforcement structure of a braided coil within the tubular structure as set forth in paragraphs [0013], [0024], [0066] to provide and strengthen the device to resist elastomeric or resilient forces imposed by the polymer to resist plastic creep of the polymer to resist inwardly directed forces exerted by body tissue.It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Malony in view of Van Muiden with the second reinforcement structure of a braided coil within the tubular structure as taught by Bishop, since such a modification would provide the system with the second reinforcement structure of a braided coil within the tubular structure for providing and strengthen the device to resist elastomeric or resilient forces imposed by the polymer to resist plastic creep of the polymer to resist inwardly directed forces exerted by body tissue. 
Concerning claim 29-33 and the preformed curve see figure 2 and not when pull wire is tensioned the device has a natural curve (multiple curves).  
Concerning claim 30 the deformation zones are at angles with the pre-deformation zones as in figure 2 of Van Muiden.
Concerning claim 31 the curves appear to be within the claimed range as shown in figure 2.
Concerning the pre and post deformation zones have preformed curves as again in figure 2 of Van Muiden.


Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. Applicant has amended that claims however examiner has rejections above concerning the “segments”, “first segment”, “second segment”, “first segments” and “alternating configuration” as in the 112 rejections above.  Examiner is of the position that Van Muiden discloses the alternating of Durometers (hardness) along the longitudinal axis of the device.  Examiner is of the position that these regions would be segments that are in an alternating configuration as in the figure above.
The elements disclosed in Mahony, Shani, and the other prior art of record, are fully capable of satisfying all structural, functional, spatial, and operational limitations in the amended claims, as currently written, and the rejection is made.  See rejection discussion above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to    whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783